DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, and 15 each require at least a method of interframe point cloud attribute coding, the method being performed by at least one processor, and the method comprising: coding a first color attribute of a point of a point cloud to obtain a first reconstructed residual; coding a second color attribute of the point to obtain a second reconstructed residual; determining a quantization index of the second reconstructed residual, based on the first reconstructed residual and the second reconstructed residual; and updating the second reconstructed residual, based on the quantization index and the first reconstructed residual.
The prior arts on record teach the following: a method of interframe point cloud attribute coding, the method being performed by at least one processor, and the method comprising: coding a first color attribute of a point of a point cloud to obtain a first reconstructed residual; coding a second color attribute of the point to obtain a second reconstructed residual.

The closest prior art, Tourapis (US 20200314435), teaches a method of interframe point cloud attribute coding, the method being performed by at least one processor, and the method comprising: coding a first color attribute of a point of a point cloud to obtain a first reconstructed residual; coding a second color attribute of the point to obtain a second reconstructed residual. This is some updating of attributes being discussed. However, it is not done based on the quantization index.
Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426